 1   GLYNN & FINLEY, LLP
     CLEMENT L. GLYNN, Bar No. 57117
 2   ADAM FRIEDENBERG, Bar No. 205778
     MORGAN K. LOPEZ, Bar No. 215513
 3   One Walnut Creek Center
     100 Pringle Avenue, Suite 500
 4   Walnut Creek, CA 94596
     Telephone: (925) 210-2800
 5   Facsimile: (925) 945-1975
     Email: cglynn@glynnfinley.com
 6   Email: mlopez@glynnfinley.com

 7   Attorneys for Defendants
     Phillips 66 Pipeline, LLC and
 8   ConocoPhillips.

 9
10                              UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12
                                           )   Case No. 18-cv-00404-DAD-BAM
13   WILLIAM J. MOUREN FARMING, INC., )
     a California corporation, dba W.J.    )   STIPULATION AND ORDER
14   MOUREN FARMING,                       )   REGARDING EXPERT DISCLOSURE
                                           )   DEADLINES
15                        Plaintiff,       )
                                           )
16         vs.                             )
                                           )   Courtroom: 8
17   PHILLIPS 66 PIPELINE, LLC, a Delaware )   Judge:     Barbara A. McAuliffe
     limited liability company;            )
18   CONOCOPHILLIPS, a Delaware            )
     corporation; and Does 1 through 100,  )
19                                         )
                          Defendants.      )
20                                         )
     ____________________________________ )
21

22

23

24

25

26
27

28


               STIPULATION AND ORDER RE EXPERT DISCLOSURE DEADLINES
 1           WHEREAS the Scheduling Conference Order (Dkt. # 24) requires the parties to make

 2   their initial expert disclosures on or before July 1, 2019, and their Supplemental Expert

 3   Disclosures on or before August 2, 2019; and

 4           WHEREAS the parties wish to modify these deadlines, without impact to the trial or

 5   other pretrial dates set by the Court.

 6           IT is hereby STIPULATED AND AGREED, by and between Defendants and Plaintiff

 7   that:

 8           (i)      if the report or disclosure of any expert disclosed on or before July 1, 2019

 9                    addresses issues relating to the documents produced by Defendants on June 24,

10                    2019, such expert or experts may timely submit a supplemental report or

11                    disclosure within 14 days of his/her initial report or disclosure, and;

12           (ii)     the Supplemental Expert Disclosure deadline in the Scheduling Order shall be

13                    extended from August 2, 2019 to August 15, 2019.

14           .

15                   Dated: July 1, 2019                     WANGER JONES HELSLEY PC
                                                             TIMOTHY JONES
16                                                           TROY T. EWELL
                                                             MICAELA L. NEAL
17                                                           265 East River Park Circle, Suite 310
                                                             Fresno, CA 93720
18
                                                             By    /s/Micaela L. Neal
19                                                                 Attorney for Plaintiff William J.
                                                                   Mouren Farming, Inc.
20
21                   Dated: July 1, 2019                     GLYNN & FINLEY, LLP
                                                             CLEMENT L. GLYNN
22                                                           ADAM FRIEDENBERG
                                                             MORGAN K. LOPEZ
23                                                           One Walnut Creek Center
                                                             100 Pringle Avenue, Suite 500
24                                                           Walnut Creek, CA 94596
25                                                           By    /s/Morgan K. Lopez
                                                                   Attorneys for Defendants Phillips 66
26                                                                 Pipeline, LLC and ConocoPhillips.
27

28

                                             -1-
                    STIPULATION AND ORDER RE EXPERT DISCLOSURE DEADLINES
                                                  ORDER
 1
            Having reviewed the parties’ stipulation, the Court DENIES the request to modify the
 2
     Scheduling Order in this action without prejudice as the parties have failed to establish good cause
 3
     for the requested modification. Fed. R. Civ. P. 16(b).
 4

 5
     IT IS SO ORDERED.
 6
        Dated:     July 2, 2019                               /s/ Barbara   A. McAuliffe             _
 7
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          -2-
                 STIPULATION AND ORDER RE EXPERT DISCLOSURE DEADLINES
